DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1-14. (Cancelled)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fluidigm (NPL: Digital PCR Analysis Software version 3, Aug 6 2010) in view of Kwahk et al. (Publication: 2012/0089917 A1) .

Regarding claim 15, Fluidigm discloses a method for generating a data visualization, the method comprising (p. 22 and p.33 to 35 and p. 10 to 16– a GUI is generated by Digital PCR Analysis Software that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the reagents, the method comprising:): 
generating data quality values for emission data from a plurality of reaction sites on a substrate (p.33 to 35 and p. 10 to 16– a GUI is generated that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the Fluorophores regents and the DNA samples with Fluorophores is analyzed for display thus data that is analyzed on the DNA samples with Fluorophores, Some panels are select out of 12 panels that will be used to analyze PCR, and “substrate” is DNA samples with the reagents , dilution, (i.e. Fluorophores). 
P.35, P.37, P. 40, P41, and P. 54 – displaying, heap map display along with the cell information “graphical representation” representing the portion of the panels, a plot with hit color (red color and gray color) that describes the hit of each cell either pass or fail.

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale


setting a quality value threshold to an initial quality value threshold for display of the emission data on a graphic user interface (GUI) (
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the quality is color coded” for the portion of the panels .
The following is setting the quality threshold.

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale


Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale
); 
displaying, on the GUI, a first representation of a first group of reaction sites of the plurality of reaction sites, based on the initial quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
) ; 
displaying one or more graphs on the GUI, the one or more graphs representing the data quality values for the first group of reaction sites (P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
) ; 
displaying an interactive scale on the GUI, the interactive scale being manipulatable to adjust the initial quality value threshold to an adjusted quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The value can be adjusted. “interactive scale”

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


Once the Quality Threshold is adjusted, then that effects the number of hits and highlighted when comparing to the initial Quality Threshold that was not adjusted as shown in the following Hit Color View.
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
) ; and 
altering the display on the GUI from the first representation to a second representation of a second group of reaction sites of the plurality of reaction sites based on the adjusted quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The values can be adjusted for each panel. So it has different reaction sites .

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    526
    537
    media_image4.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


Once the Quality Threshold is adjusted, then that changes the display on the number of hits and highlighted when comparing to the initial Quality Threshold that was not adjusted as shown in the following Hit Color View.
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
) .

However Fluidigm does not disclose wherein one or both of the first and second representations, the one or more graphs, and the [[interactive scale]] are displayed on the GUI together .
Kwahk discloses wherein one or both of the first and second representations, the one or more graphs, and the [[interactive scale]] are displayed on the GUI . together ([0023] FIG. 26 is a diagram illustrating an example of printing content using a connected device list that is provided along with a connection/arrangement map, and iconss according to an embodiment of the present invention.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fluidigm with discloses wherein one or both of the first and second representations, the one or more graphs, and the 

Regarding claim 16,  Fluidigm in view of Kwahk disclose all the limitation of claim 15. 
Fluidigm discloses further comprising receiving a selection through the interactive scale for the adjusted quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The values can be adjusted for each panel. So it has different reaction sites .

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    526
    537
    media_image4.png
    Greyscale

) .

Regarding claim 17, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the one or more graphs comprise one or more scatter plots (Pages 40 and 52 - a panel of interests is selected by highlight the area of panels in green and the cells on the select area are shown on the Heat Map.

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    356
    846
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    439
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    309
    361
    media_image7.png
    Greyscale
).

Regarding claim 18, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the one or more graphs comprise one or more heat graphs (P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
).

Regarding claim 19, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the one or more graphs comprise one or more histograms (P.37, P. 40, P.47, and P. 54,– as shown in the GUI, the histogram of normalized intensity data of the selected panel (i.e. FAM-MGB) along with Heat Map View .

    PNG
    media_image8.png
    311
    729
    media_image8.png
    Greyscale

Page 53 - 
    PNG
    media_image9.png
    750
    931
    media_image9.png
    Greyscale

P.47 – as shown in the GUI, when viewing an analysis group, two histograms are represent that is along with heatmap.

    PNG
    media_image10.png
    284
    368
    media_image10.png
    Greyscale
).

Regarding claim 20, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses further comprising displaying one or more data tables on the GUI ( Page 52 - Map discloses panels or cells with  hit color view .) .

Regarding claim 21, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the one or more data tables are interactive and the method further comprises receiving a selection of a portion of the one or more data tables by a user, the portion comprising one or more rows of the one or more data tables (Page 52 - Map discloses panels or cells with  hit color view. User clicks a panel of interest to highlight it in green for selection. ) .

Regarding claim 22, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
p.33 to 35 and p. 10 to 16– a GUI is generated that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the Fluorophores regents and the DNA samples with Fluorophores is analyzed for display thus data that is analyzed on the DNA samples with Fluorophores, Some panels are select out of 12 panels that will be used to analyze PCR, and DNA samples with the reagents , dilution, (i.e. Fluorophores).).

Regarding claim 23, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the plurality of reaction sites comprises sites of a polymerase chain reaction (PCR) occurring, and the emission data is associated with one or more PCR products resulting from the PCR (p. 22 and p.33 to 35 and p. 10 to 16– a GUI is generated by Digital PCR Analysis Software that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the reagents.
p.33 to 35 and p. 10 to 16– a GUI is generated that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the Fluorophores regents and the DNA samples with Fluorophores is analyzed for display thus data that is analyzed on the DNA samples with Fluorophores, Some panels are select out of 12 panels that will be used to analyze PCR).

Regarding claim 24, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the first representation comprises one or more images of the first group and the second representation comprises one or more images of the second group (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The values can be adjusted for each panel. So it has different reaction sites .

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale
 
    PNG
    media_image4.png
    526
    537
    media_image4.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


Once the Quality Threshold is adjusted, then that changes the display on the number of hits and highlighted when comparing to the initial Quality Threshold that was not adjusted as shown in the following Hit Color View.
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
).

Regarding claim 25, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the plurality of reaction sites is at least 20,000 reaction sites (p. 12 - For the 48.770 Digital Array IFC, there are total of 36,960 reactions per chip thus “the substrate comprises at least 20000 reaction sites” can be read on.).

Regarding claim 26, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the plurality of reaction sites is at least 40,000 reaction sites (p. 12 - For the 48.770 Digital Array IFC, there are total of 36,960 reactions per chip thus “the substrate comprises at least 40000 reaction sites” can be read on.).

Regarding claim 27, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the quality value threshold is an indication of a positive reaction product at a given reaction site (P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
).

Regarding claim 28, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. So it has different reaction sites .

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    526
    537
    media_image4.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
) .

Regarding claim 29, Fluidigm in view of Kwahk disclose all the limitation of claim 28.
Fluidigm discloses wherein adjusting the quality value threshold affects a number of reaction sites highlighted on the second representation relative to a number of reaction sites highlighted on the first representation ( Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The value can be adjusted.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


Once the Quality Threshold is adjusted, then that effects the number of hits and highlighted when comparing to the initial Quality Threshold that was not adjusted as shown in the following Hit Color View.
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
).

Regarding claim 30, Fluidigm in view of Kwahk disclose all the limitation of claim 28.
Fluidigm discloses wherein the highlighting comprises one or more colors (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale

).

Regarding claim 31, Fluidigm in view of Kwahk disclose all the limitation of claim 15.
Fluidigm discloses wherein the displaying of one or both of the first and second representations color codes reaction sites of the plurality of reaction sites based on the initial quality value threshold ( Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit or no hit colors  for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale



Regarding claim 32, Fluidigm in view of Kwahk disclose all the limitation of claim 31.
Fluidigm discloses wherein reactions sites comprising quality values below the quality value threshold are depicted with a first color and reaction sites comprising quality value above the quality value are depicted with a second color (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit or no hit colors  for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale



Regarding claim 33, Fluidigm discloses a biological analysis system, the system comprising: a processor; and a memory encoded with instructions to (
P.10 to 17 - As shown in the following system components: BioMark System display GUIs on a computer monitor by software (PCR Analysis Software), EP1 Reader, IFC Controller MX and FC1 Cycler thus PCR Analysis Software is “instructions”, the BioMark System is a computer system with memory storage encoded with PCR Analysis Software, processor execute PCR Analysis Software to causes the GUI to be displayed as shown in BioMark System.

    PNG
    media_image11.png
    773
    833
    media_image11.png
    Greyscale

) : 
Remaining rejections, see claim 15.

Regarding claim 34, Fluidigm discloses a method for generating a data visualization, the method comprising(p. 22 and p.33 to 35 and p. 10 to 16– a GUI is generated by Digital PCR Analysis Software that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the reagents, the method comprising:):  	
generating data quality values for emission data from a plurality of reaction sites on a substrate (p.33 to 35 and p. 10 to 16– a GUI is generated that enables a selection to be on be made on some panels out of 12 panels which each panels represent different type of DNA samples with the Fluorophores regents and the DNA samples with Fluorophores is analyzed for display thus data that is analyzed on the DNA samples with Fluorophores, Some panels are select out of 12 panels that will be used to analyze PCR, and “substrate” is DNA samples with the reagents , dilution, (i.e. Fluorophores). 
P.35, P.37, P. 40, P41, and P. 54 – displaying, heap map display along with the cell information “graphical representation” representing the portion of the panels, a plot with hit color (red color and gray color) that describes the hit of each cell either pass or fail.

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
); 
setting a quality value threshold to an initial quality value threshold for display of the emission data on a graphic user interface (
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the quality is color coded” for the portion of the panels .
The following is setting the quality threshold.

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale


Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type.

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale
); 
displaying one or more histograms on the graphic user interface, the one or more histograms depicting a frequency of reactions sites of the plurality at a plurality of quality 
displaying one or more heat maps adjacent to the one or more histograms on the graphic user interface, the one or more heat maps comprising data quality values for the reaction sites (P.37, P. 40, P.47, and P. 54,– as shown in the GUI, the histogram of normalized intensity data of the selected panel (i.e. FAM-MGB) along with Heat Map View .

    PNG
    media_image8.png
    311
    729
    media_image8.png
    Greyscale

Page 53 - 
    PNG
    media_image9.png
    750
    931
    media_image9.png
    Greyscale

P.47 – as shown in the GUI, when viewing an analysis group, two histograms are represent that is along with heatmap.

    PNG
    media_image10.png
    284
    368
    media_image10.png
    Greyscale
); 
displaying an [[interactive scale adjacent the one or more heat maps]] configured for adjusting the quality value threshold, adjustment of the quality value threshold resulting in a change from the initial quality value threshold to an adjusted quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. The value can be adjusted. “interactive scale”

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

Page 59 – hit color is indicated by red . No hit is indicated by gray

    PNG
    media_image3.png
    395
    596
    media_image3.png
    Greyscale


Once the Quality Threshold is adjusted, then that effects the number of hits and highlighted when comparing to the initial Quality Threshold that was not adjusted as shown in the following Hit Color View.
P.37, P. 40, and P. 54 – displaying, heap map display and the quality can be represent in Heat Map View with indication of hit color “the data quality value” for the portion of the panels .

    PNG
    media_image1.png
    710
    931
    media_image1.png
    Greyscale
);
 
altering the one or more histograms on the graphic user interface based on the adjusted quality value threshold, the one or more indicators repositioned based on the adjusted quality value threshold (Page 35 and 47 – Quality Threshold is defined. The values that are above the normalized intensity threshold for the selected probe type (from tab) and panel are represented in the defined hit color for the probe type. So it has different reaction sites .

    PNG
    media_image2.png
    417
    295
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    526
    537
    media_image4.png
    Greyscale


The histogram is represented by overlaying the histograms for each probe type in the group. Values over the threshold for each probe type are colored by their hit color. Thus hits on histogram is adjusted based on the adjust values of the threshold.


    PNG
    media_image12.png
    265
    339
    media_image12.png
    Greyscale

).
However Fluidigm does not disclose displaying an [[interactive scale]] adjacent[[ the one or more heat maps]]
Kwahk discloses displaying an [[interactive scale]] adjacent[[ the one or more heat maps]] ([0023] FIG. 26 is a diagram illustrating an example of printing content using a connected device list that is provided along with a connection/arrangement map, and iconss according to an embodiment of the present invention.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fluidigm with displaying an [[interactive scale]] adjacent[[ the one or more heat maps]] as taught by Kwahk. The motivation for doing is to provide user convenience as taught by Kwahk in paragraph(s) [0005]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616